 


110 HR 2662 IH: To require the Secretary of Transportation to collect certain data pertaining to cancelled and diverted flights of air carriers.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2662 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mrs. Schmidt introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Secretary of Transportation to collect certain data pertaining to cancelled and diverted flights of air carriers. 
 
 
1.Monthly air carrier reports 
(a)RequirementNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall require under section 41708 of title 49, United States Code, each air carrier that submits to the Secretary airline service quality performance reports to also submit to the Secretary a monthly report on each flight of the air carrier that is diverted from its scheduled destination to another airport and each flight of the air carrier that departs the gate at the airport at which the flight originates but is cancelled before wheels-off time. 
(b)ContentsA report under subsection (a) shall include, at a minimum, the following information: 
(1)For a diverted flight— 
(A)the flight number of the diverted flight; 
(B)the scheduled destination of the flight; 
(C)the date and time of the flight; 
(D)the airport to which the flight was diverted; 
(E)wheels-on time at the diverted airport; 
(F)the time, if any, passengers deplaned the aircraft at the diverted airport; and 
(G)if the flight arrives at the scheduled destination airport— 
(i)the gate-departure time at the diverted airport; 
(ii)the wheels-off time at the diverted airport; 
(iii)the wheels-on time at the scheduled arrival airport; and 
(iv)the gate arrival time at the scheduled arrival airport. 
(2)For flights cancelled after gate departure— 
(A)the flight number of the cancelled flight; 
(B)the scheduled origin and destination airports of the cancelled flight; 
(C)the date and time of the cancelled flight; 
(D)the gate-departure time of the cancelled flight; and 
(E)the time the aircraft returned to the gate.  
2.PublicationThe Secretary of Transportation shall compile the information provided in the monthly reports filed pursuant to section 1 in a single monthly report and publish such report on the Web site of the Department of Transportation.  
 
